Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments/Remarks
Applicants remarks/amendments received on 12/23/2019 has been entered.
Claims 23-33 cancelled.
Claims 1-22 remained pending.
Please refer to the action below.

Examiner Notes
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  However, the claimed subject matter, not the specification, is the measure of the invention. 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):


The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)          the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)          the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)          The term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
         This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
            ((“cicuitry”)). 

processing circuitry 306 and storage 308…[0033] Control circuitry 304 may be based on any suitable processing circuitry such as processing circuitry 306. As referred to herein, processing circuitry should be understood to  mean circuitry based on one or more microprocessors, microcontrollers, digital signal processors, programmable logic devices, field-programmable gate arrays (FPGAs), application-specific integrated circuits (ASICs), etc.”, are interpreted as components of a microprocessor or the like.  
       Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
   If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.



Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, and 12 is/are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over at least claims 1, and 11 of Co-Pending Application 16590244. 


Current Application 16590243
Co-Pending application US 16590244
1. (Original) A method of determining hint words for automated speech recognition, the method comprising: determining, using processing circuitry, most frequently occurring terms from operation of a voice interface system, the most frequently occurring terms selected from one or more of terms of queries issued to the voice interface system, or terms of commands issued to the voice interface system; selecting ones of the most frequently occurring terms as hint words facilitating operation of an automated speech 

predetermined number of recent electronic search queries;  for each of the terms that is present in a graph of terms, selecting a second predetermined number of proximate terms from the graph of terms, so as to form a set of terms;  selecting terms common to the sets of terms, so as to form a set of hint words; and 


determine, using processing circuitry, terms from a first predetermined number of recent electronic search queries;  for each of the terms that is present in a graph of terms, select a second predetermined number of proximate terms from the graph of terms, so as to form a set of terms;  select terms common to the 

processing circuitry, the hint words to an automated speech recognition 
application.



Regarding Instant independent claims 1, and 12 corresponding to those of independent claims 1, and 11 of co-pending application ‘0244’
      Although the claims at issue are not identical, they are not patentably distinct from each other. As the respective co-pending encompasses all the teachings of the instant claims 1, and 12. Said co-pending teaches receiving the user queries, identifying, determining and selecting of common terms from the user searched queries common, the terms as indicated comprises the set of hint words, providing and transmitting said hint words to an automated speech recognition 
application, the method of determining, selecting, transmitting or providing said terms to said automated speech recognition application would have been obvious to one of ordinary skill in the art before the effective filing date of the invention was made to modify the teachings of the current application according to known means to yield predictable results. Accordingly, the claimed subject matter of this 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which 

Claim(s) 1, and 8-12 is/are rejected under 35 U.S.C. 102 as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Sejnoha et al. (US 2012/0059813, A1).

      Regarding claim 1, Sejnoha teaches a method of determining hint words for automated speech recognition (para. 0069-0070, and 0072 teaches said method for collecting and determine from user voice query instruction, words of interest, a frequently occurring word indicative of determined hint words for automated speech recognition), the method comprising: 
determining, using processing circuitry, most frequently occurring terms from operation of a voice interface system, the most frequently occurring terms selected from one or more of terms of queries issued to the voice interface system, or terms of commands issued to the voice interface system (para. 0069-0070, and 0072);
selecting ones of the most frequently occurring terms as hint words facilitating operation of an automated speech recognition application (para. 0069-0070, and 0072; most frequently occurring words or topics further indicative of said most 
 and transmitting, using the processing circuitry, the hint words to the automated speech recognition application (updating in further para. 0069-0070, and 0072, the automated speech language recognition application or model with the detected topics of interest, or the names mostly queried, or most frequently occurring words further indicative of said transmitted hint words).

    Regarding claim 2 (according to method of claim 1), Sejnoha further teaches wherein the selecting further comprises selecting a predetermined number of the most frequently occurring ones of the terms as the hint words (updating in further para. 0069-0070, and 0072, the automated speech language recognition application or model with the detected topics of interest, or the names mostly queried, or most frequently occurring words in a case as the selecting predetermined number of the most frequently occurring ones of the terms as the hint words).


    Regarding claim 8 (according to method of claim 1), Sejnoha further teaches wherein the most frequently occurring terms are selected from one or more of 

    Regarding claim 9 (according to method of claim 1), Sejnoha further teaches wherein the most frequently occurring terms are selected from one or more of terms of queries issued to the voice interface system, terms of commands issued to the voice interface system, or phonemes thereof (understoodly in at least para. 0069-0070, and 0072, said most frequently occurring terms may obviously be selected from one or more of terms of queries issued to the voice interface system, terms of commands issued to the voice interface system, or phonemes thereof).

    Regarding claim 10 (according to method of claim 1), Sejnoha further teaches wherein the most frequently occurring terms are selected from one or more of terms of queries issued to the voice interface system, terms of commands issued to the voice interface system, or phonetic neighbors thereof (further understoodly in at least para. 0069-0070, and 0072, said most frequently occurring terms may 


    Regarding claim 11 (according to method of claim 1), Sejnoha further teaches wherein at least one of the terms of queries or the terms of commands comprise one or more of names of consumer goods, tasks, reminders, calendar items, dates, or items of a list of items (further in at least para. 0069-0070, and 0072, said search queries comprising at least at least one of the terms of queries or the terms of commands comprise one or more of names, tasks, or items of a list of items).

     Regarding claim 12, Sejnoha teaches a system for determining hint words for automated speech recognition (Sejnoha teaches at least para. 0013, 0070 a system for determining most frequently requested or common words in user voice queries as hint words for automated speech recognition), the method comprising: 
a storage device (at least para. 0013); and 
control circuitry configured to: determine, using processing circuitry, most frequently occurring terms from operation of a voice interface system, the most frequently occurring terms selected from one or more of terms of queries issued to 
select ones of the most frequently occurring terms as hint words facilitating operation of an automated speech recognition application (para. 0070 further teaches identifying and selecting said most frequently occurring terms selected as said hint words facilitating operation or updating of an automated speech); and 
transmit, using the processing circuitry, the hint words to the automated speech recognition application (at least para. 0070-0072, and 0074 further notes, providing candidate terms most frequently occurring indicative of said hint words in to the automated speech language recognition application).

Claim(s) 1-5, 8-16, and 19-22 is/are further rejected under 35 U.S.C. 102 as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Paulik et al. (US 2016/0078860, A1).


determining, using processing circuitry, most frequently occurring terms from operation of a voice interface system, the most frequently occurring terms selected from one or more of terms of queries issued to the voice interface system, or terms of commands issued to the voice interface system (Abstract and para. 0040, 0051-0052, and 0059-0062);
selecting ones of the most frequently occurring terms as hint words facilitating operation of an automated speech recognition application (Abstract and para. 0040, 0051-0052, and 0059-0062 further teaches said most frequently occurring terms selected as said hint words facilitating operation or updating of an automated speech);
 and transmitting, using the processing circuitry, the hint words to the automated speech recognition application (providing candidate terms most frequently occurring indicative of said hint words in further para. 0062 and 0052, to the automated speech language recognition application).

    Regarding claim 2 (according to method of claim 1), Paulik  further teaches wherein the selecting further comprises selecting a predetermined number of the most frequently occurring ones of the terms as the hint words (Abstract and para. 0040, 0051-0052, and 0059-0062 further teaches the detected most relevant terms mostly queried, or most frequently occurring words in a case as the selecting predetermined number of the most frequently occurring ones of the terms as the hint words).


    Regarding claim 3 (according to method of claim 1), Paulik  further teaches wherein the most frequently occurring terms are a first set of terms (Abstract teaches at least a first most frequently occurring terms are a first set of terms occurring during an obvious first trending period),  and wherein the method further comprises determining, using the processing circuitry, a second set of terms that are most frequently occurring terms arising during a predetermined time period of operation of the voice interface system (Abstract further teaches during a live session, the system may also determining, an obvious  second set of terms that are most frequently occurring terms arising during a predetermined time period of operation of the voice interface system).

    Regarding claim 4 (according to method of claim 3), Paulik  further teaches wherein the selecting further comprises selecting a predetermined number of the first set of terms and a predetermined number of the second set of terms as the hint words (said candidate terms being repeated terms most occurring comprising obviously as implied in the Abstract selected predetermined number of the first set of terms and obviously predetermined number of second set of terms as the candidate or hint words).

    Regarding claim 5 (according to method of claim 3), Paulik  further teaches wherein the selecting further comprises selecting common terms of the first set of terms and the second set of terms as the hint words  (said candidate terms being repeated terms most occurring comprising obviously as further implied in the Abstract selecting common terms of obvious first set of terms and obviously in a case second set of terms as the hint words).  


    Regarding claim 8 (according to method of claim 1), Paulik further teaches wherein the most frequently occurring terms are selected from one or more of terms of most recent queries issued to the voice interface system, or terms of most 



    Regarding claim 9 (according to method of claim 1), Paulik further teaches wherein the most frequently occurring terms are selected from one or more of terms of queries issued to the voice interface system, terms of commands issued to the voice interface system, or phonemes thereof (understoodly in at least para. 0069-0070, and 0072, said most frequently occurring terms may obviously be selected from one or more of terms of queries issued to the voice interface system, terms of commands issued to the voice interface system, or phonemes thereof).

    Regarding claim 10 (according to method of claim 1), Paulik  further teaches wherein the most frequently occurring terms are selected from one or more of terms of queries issued to the voice interface system, terms of commands issued to the voice interface system, or phonetic neighbors thereof (further understoodly in 


    Regarding claim 11 (according to method of claim 1), Paulik further teaches wherein at least one of the terms of queries or the terms of commands comprise one or more of names of consumer goods, tasks, reminders, calendar items, dates, or items of a list of items (further in at least para. 0069-0070, and 0072, said search queries comprising at least at least one of the terms of queries or the terms of commands comprise one or more of names, tasks, or items of a list of items).

     Regarding claim 12, Paulik teaches a system for determining hint words for automated speech recognition (Paulik teaches at least in the Abstract and para. 0040, 0051-0052, and 0059-0062 a system comprising the collecting and determining from user voice query instructions, candidate, and commonly or frequently occurring terms indicative of determined hint words for automated speech recognition), the method comprising: 

control circuitry configured to: determine, using processing circuitry, most frequently occurring terms from operation of a voice interface system, the most frequently occurring terms selected from one or more of terms of queries issued to the voice interface system, or terms of commands issued to the voice interface system (at least para. 0059-0062 further teaches the collecting and determine from at least user voice query instructions, candidate and commonly occurring or frequently occurring terms indicative of determined hint words from operation of the voice interface system, said most frequently occurring terms selected from one or more of terms of queries issued to the voice interface system, or terms of commands issued to the voice interface system); 
select ones of the most frequently occurring terms as hint words facilitating operation of an automated speech recognition application (Abstract and para. 0040, 0051-0052, and 0059-0062 further teaches said most frequently occurring terms selected as said hint words facilitating operation or updating of an automated speech); and 
transmit, using the processing circuitry, the hint words to the automated speech recognition application (providing candidate terms most frequently occurring 


    Regarding claim 13 (according to method of claim 12), Paulik  further teaches wherein the selecting further comprises selecting a predetermined number of the most frequently occurring ones of the terms as the hint words.  (Abstract and para. 0040, 0051-0052, and 0059-0062 further teaches the detected most relevant terms mostly queried, or most frequently occurring words in a case as the selecting predetermined number of the most frequently occurring ones of the terms as the hint words).


    Regarding claim 14 (according to method of claim 12), Paulik  further teaches wherein the most frequently occurring terms are a first set of terms (Abstract teaches at least a first most frequently occurring terms are a first set of terms occurring during an obvious first trending period),  and wherein the method further comprises determining, using the processing circuitry, a second set of terms that are most frequently occurring terms arising during a predetermined time period of operation of the voice interface system (Abstract further teaches during a live 


    Regarding claim 15 (according to method of claim 14), Paulik  further teaches wherein the selecting further comprises selecting a predetermined number of the first set of terms and a predetermined number of the second set of terms as the hint words (said candidate terms being repeated terms most occurring comprising obviously as implied in the Abstract selected predetermined number of the first set of terms and obviously predetermined number of second set of terms as the candidate or hint words).


    Regarding claim 16 (according to method of claim 14), Paulik  further teaches wherein the selecting further comprises selecting common terms of the first set of terms and the second set of terms as the hint words  (said candidate terms being repeated terms most occurring comprising obviously as further implied in the Abstract selecting common terms of obvious first set of terms and obviously in a case second set of terms as the hint words).  

    Regarding claim 19 (according to method of claim 12), Paulik  further teaches wherein the most frequently occurring terms are selected from one or more of terms of most recent queries issued to the voice interface system, or terms of most recent commands issued to the voice interface system (said terms in further Abstract and para. 0059-0062 selected from one or more of terms of most recent queries and most frequently occurring terms issued to the voice interface system, or terms of most recent commands issued to the voice interface system).

    Regarding claim 20 (according to method of claim 12), Paulik  further teaches wherein the most frequently occurring terms are selected from one or more of terms of queries issued to the voice interface system, terms of commands issued to the voice interface system, or phonemes thereof  (as further noted Abstract and para. 0059-0062).

    Regarding claim 21 (according to method of claim 12), Paulik  further teaches wherein the most frequently occurring terms are selected from one or more of terms of queries issued to the voice interface system, terms of commands issued to the voice interface system, or phonetic neighbors thereof  (as further noted Abstract and para. 0059-0062).

    Regarding claim 22 (according to method of claim 12), Paulik  further teaches wherein at least one of the terms of queries or the terms of commands comprise one or more of names of consumer goods, tasks, reminders, calendar items, dates, or items of a list of items (as further noted Abstract and para. 0043-0044, and 0059-0062, at least one of the terms of queries or the terms of commands comprise as implied at least one or more of names of consumer goods, or items of a list of items).
 
Claim Standings
Claims 6-7, and 17-18 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, and if outstanding rejections are overcome, or properly incorporated in the respective independent claims and if outstanding rejections are overcome.
The prior arts of records do not appear to teach the dependent claims:
6. (Original) The method of claim 5: wherein the selected hint words are first hint words; wherein the selecting further comprises, if less than a predetermined number of common terms are selected, selecting terms from the first set of terms that are not among the common terms, and designating the selected terms as 
7. (Original) The method of claim 5: wherein the selected hint words are first hint words; wherein the selecting further comprises, if less than a predetermined number of common terms are selected, selecting terms from the second set of terms that are not among the common terms, and designating the selected terms as second hint words; and wherein a sum of the number of first hint words and a number of the second hint words is equal to the predetermined number.
17. (Original) The system of claim 16: wherein the selected hint words are first hint words; wherein the selecting further comprises, if less than a predetermined number of common terms are selected, selecting terms from the first set of terms that are not among the common terms, and designating the selected terms as second hint words; and wherein a sum of the number of first hint words and a number of the second hint words is equal to the predetermined number.
18. (Original) The system of claim 16: wherein the selected hint words are first hint words; wherein the selecting further comprises, if less than a predetermined number of common terms are selected, selecting terms from the second set of terms that are not among the common terms, and designating the selected terms as second hint words; and wherein a sum of the number of first hint words and a number of the second hint words is equal to the predetermined number.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCELLUS AUGUSTIN whose telephone number is (571)270-3384. The examiner can normally be reached 9 AM- 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BENNY TIEU can be reached on 571-272-7490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center 





/MARCELLUS J AUGUSTIN/Primary Examiner, Art Unit 2674                                                                                                                                                                                                        12/27/2021